department of the treasury internal_revenue_service commerce street dallas tx date april address address xxx date uil person to contact badge number contact telephone number contact address employer_identification_number deadline to petition_tax_court tax_exempt_and_government_entities_division legend org organization name release date org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is retroactively revoked to january 20xx for the following reason s you are not operated exclusively for charitable educational or other exempt purposes you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx the forms for the years ended december 20xx december 20xx and december 20xx must be filed with this office within days of the date of this letter unless a request for an extension of time is granted send these returns to the following address income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united oe states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is july 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha a ramirez director eo examinations enclosures publication department of the hy - internal_revenue_service schedule no or exhibit form 886a explanation of items january 20xx org name of taxpayer year period starting legend org organization name xyz state director3 address addre sec_1 director director2 director director city city directorl date xx issues presented whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a b c whether org is engaged primarily in activities that accomplish an exempt_purpose whether more than an insubstantial part of org’ s activities are in furtherance of a non-exempt purpose whether org was operated for the purpose of serving private rather than public interests whether org conducted commercial activities in such a manner that these activities became its primary purposes background facts org whose employment identification_number was incorporated by the organizations directors director director and director on september 19xx under the state laws of xyz org applied for exemption on january 19xx and filed amended articles of incorporation to adopt proper limited powers purpose and dissolution language required of organization exempt under the federal internal_revenue_code sec_501 in a determination_letter dated may 19xx org was recognized as an organization exempt from federal_income_tax as described in sec_501 because org was a newly created organization and not operational the internal_revenue_service did not make a final_determination of its foundation status under sec_509 org was provided with an advance_ruling under sec_509 and treated as publicly supported and not as a private_foundation from september 19xx until december 20xx when a final_determination of public support would be made on may 20xx the organization received letter which classified the organizations foundation status at the end of the advanced ruling period as an organization of the type described in sec_509 of the internal_revenue_code revenue_agent interviewed secretary treasurer director and employee to find that the organizations primary sources of revenue are generated by its primary activity which is providing debt management plans to its clients the employee and volunteer who meet with the page of department of the ad - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer org year period starting january 20xx legend org organization name xyz state director3 address address director director2 director city city directorl director xx date clients received no formal credit counseling education or training the organization has no formal training education program for its clients the organization does not limit it services to the poor and distressed but offers their services to anyone having a problem meeting their financial obligations the organization charges an dollar_figure initial fee to sign up for the debt management plan if the client is unable to pay the fee the dollar_figure fee is spread over several months to make the plan more affordable this fee is never waived for the client the organization also charges a monthly processing fee that ranges from dollar_figure to dollar_figure per month depending on the amount of the clients debt if the client is successful in making all required monthly payments their unsecured debt should be paid in full within five years the organization also receives a small amount of fare share payments from the client’s creditors but these payments are diminishing drastically credit card companies are now making the organization apply for a grant instead of making a regular fare share payment to the organization the organization has applied for these type of grants but was never successful in obtaining any funds for the organization debt management plans are typically the only option given to the client as a means of solving their financial problems the organization never recommends bankruptcy as an option to the client debt problems the organization printed one flyer pamphlet as a means of making the public aware of their services the pamphlet only mentions debt management plan arrangements as a solution to debt problems since the organization primary activity is selling debt management plans to the public and does not limit it services to the poor and distressed class of people the organization is operating in a commercial manner the organization offers no formal education programs to its clients and offers only debt management plans as a solution their financial obligations the organization primary activity does not qualify as an exempt activity as described in irc sec_501 revenue_agent discussed the issues with the treasurer secretary director and she agreed to revocation of the organization as of january 20xx a signed form_6018 is being sent forward with this recommendation of revocation law sec_501 of the intemal revenue code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed see sec_1 c -1 d income_tax regulations page of schedule no or exhibit form 886a explanation of items department of the treasury - internal_revenue_service january 20xx name of taxpayer year period starting legend org organization name xyz state director3 director directorl address addre sec_1 director xx date city city director2 director the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industnes and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non- page of form 886a department of the ad - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period starting january 20xx legend org organization name xyz state director3 address addre sec_1 director director city city director directorl director2 xx date exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and ‘that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 interests include those of unrelated third parties as well as insiders director stewardship assistance inc v commissioner 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 prohibited private in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit nor scientific but rather commercial the court found that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than ‘cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations its primary purpose was not charitable educational an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period starting january 20xx legend org organization name xyz state director3 director directorl address addre sec_1 director xx date city city director2 director the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations sec_1_513-1 of the regulations recognizes that in certain cases activities carried on by an organization in the performance of exempt functions may generate good will or other intangibles which may be exploited in commercial endeavors where an organization exploits such an intangible in commercial activities the mere fact that the resultant income depends in part upon an exempt_function of the organization does not make it gross_income from related trade_or_business in such cases unless the commercial activities themselves contribute importantly to the accomplishment of an exempt_purpose the income which they produce is gross_income from the conduct of unrelated_trade_or_business example of this section describes advertising by business firms in an exempt organization’s journal that promotes only products that are within the general area_of_interest of the organization’s members the example indicates that the advertising is not an educational activity of the kind contemplated by the exemption statute and that therefore the organization’s publication of advertising does not contribute importantly to the accomplishment of its exempt purposes the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on pro-ration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made ‘a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions page of boysen 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items _ january 20xx name of taxpayer year period starting legend org organization name xyz state director3 3' director directorl address addre sec_1 director xx date city city director2 director the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or pro-ration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court also considered page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period starting january 20xx legend org organization name xyz state director3 director directorl address addre sec_1 director xx date city city director2 director the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the participants in the dmp received full credit against their debts for the amounts paid moreover the agencies charged a nominal fee of up to dollar_figure per month for the dmp this fee was waived in instances when payment of the fee would work a financial hardship the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net_earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir 19xx 276_f2d_476 cir reasonable_compensation does not constitute inurement where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization’s net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct that such loans were made showed that the companies controlled by the private shareholder had a source of loan credit in the organization in easter house v united_states 846_f2d_78 fed cir aff'g cl_ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a page of form 886a schedule no or exhibit explanation of items department of the treasury - internal_revenue_service name of taxpayer org year period starting january 20xx 20u808038 legend org organization name xyz state director3 director directorl address addre sec_1 ' director xx date city city director2 director substantial purpose of the adoption activity was a non-exempt commercial purpose it found that the adoption services did not further the exempt purposes of providing educational and charitable services to the unwed mothers and children rather the services for unwed mothers and children were merely provided incident to the organization’s adoption service business moreover the court found that adoption services do not in and of themselves constitute an exempt_purpose the court also agreed with the irs’ determination that the agency operated in a manner not distinguishable from a commercial adoption agency because it lacked the following traditional attributes of a charity first the agency’s operation made substantial profits and there was a substantial accumulation of capital surplus in comparison to direct expenditures by the agency for charitable and educational_purposes second the agency’s operation was funded completely by substantial fixed fees charged adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions in fact the agency had no plans nor intention to seek contributions government grants or engage in fund raising relative to its operations third the fixed fees the agency charged adoptive parents were not subject_to downward adjustment to meet potential adoptive parents’ income or ability to pay fourth the agency’s single life member had near total control of the operations of the agency and fifth the agency functioned by means of a paid staff of to persons with no volunteer help in addition to furthering a substantial non-exempt purpose the court found that a portion of the organization’s net_earnings inured to the benefit of a private_shareholder_or_individual as defined by sec_1_501_c_3_-1 and sec_1_501_a_-1 of the regulations the organization provided a source of credit ie loans to companies in which the private shareholder were either employed by or owned the fact that the loans were made showed that the companies controlled by the private shareholder had a source of loan credit in the organization in church by mail inc v commissioner t c memo aff'd 765_f2d_1387 co cir the tax_court found that a church was operated with a substantial purpose of providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org legend org organization name xyz state director3 director address addre sec_1 director director2 director directorl city city xx date year period starting january 20xx the credit repair organizations act croa u s c et seq effective april 19xx imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from the regulations under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- improving any consumer’s credit record credit history or credit rating or il providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j 19xx businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c_e r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes government position org does not meet the operational_test because more than an insubstantial part of its activities are commercial in nature by definition sec_501organizations will only qualify for tax exempt status if it is organized and operated exclusively for charitable purposes thus to page of form 886a department of the eo - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org year period starting january 20xx legend org organization name xyz state director3 address addre sec_1 director director2 director city city director directorl xx date meet the requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests org is operating in a commercial manner which is not an exempt activity described under internal_revenue_code sec_501 an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 the purpose of org’s activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v u s during the period of exam org engaged in no separate activities which furthered an exempt_purpose there were no fees waived the organization was not publicly supported and offered no educational program or any exempt activity that would meet the requirements as stated under sec_501 there was no actual counseling beyond taking budget information because it was required no evidence of any meaningful education or credit counseling was found to take place unlike the credit counseling organizations described in the revenue rulings referred to above and in consumer credit counseling service of alabama inc v u s during the period of exam org provided very little if any counseling or education to its clients the facts show org received exemption in order to receive fair-share payments from its credit counseling operations org’s sole purpose was to generate dmp’s for anyone having problems meeting their financial obligation and willing to pay the required fees to be enrolled in the debt management plan the credit counseling operations during this period met none of the requirements to be exempt one hundred percent of the funds received by the organization were from dmp clients or fair share payments from creditors croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry if org were a for-profit company croa would prohibit it from charging fees in advance of fully providing services in addition if org were for-profit federal_law would prohibit it from purchasing leads and making cold calls to potential customers because sec_501 organizations are exempted from the provisions of croa org is able to engage in business practices that congress intended to prohibit when it passed croa as such org is operated for a substantial non-exempt purpose--that of carrying on a business while page of department of the treasury - internal_revenue_service schedule no or exhibit iboyean 886a name of taxpayer year period starting explanation of items january 20xx legend org organization name xyz state director3 director directorl address addre sec_1 director xx date city city director2 director avoiding certain federal regulations in addition org could not collect fair share payments from creditors if it did not have exempt status the entire dmp business depended on an organization having tax-exempt status org was formed for the private benefit of its principals substantially_all operations were performed as a for-profit corporation the taxpayer concurs with the loss of exemption and has agreed to sign and return a form_6018 taxpayers position conclusion based on org conduct during the examination period and our determination that you do not operate exclusively for exempt purposes because you do not engage primarily in activities that accomplish an exempt_purpose you are not exempt from federal_income_tax your activities in light of the applicable law confirm that org does not operate in furtherance of one or more exempt purposes your principal activity is the marketing of debt management plans this activity does not achieve charitable or educational_purposes but is merely a commercial service org is operated for the purpose of serving private rather than public interests accordingly it is determined that org is revoked because it is not an organization described in sec_501 and exempt from income_tax under sec_501 effective january 20xx page of tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service sw 6th court stop plantation fl taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeais office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
